DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, 11-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agarwal et al. (WO 2019/034436 A1 hereinafter “Agarwal”)
Regarding claim 1, Agarwal teaches 
A method comprising: 
“acquiring, by an ultrasound probe (Agarwal: Page 5, Lines 22-24: "A transducer array 12 is provided in an ultrasound probe 10 for transmitting ultrasonic waves and receiving echo information.") of an ultrasound system, a plurality of series of B-mode frames, each of the plurality of series of B-mode frames comprising a plurality of B-mode frames;”( Agarwal: Page 16, Lines 12-17: "In the implementation of FIG. 6, frames of B mode data (B1, B2, B3, . . . ) are acquired in interleaved sequence with colorflow frame data (CF1, CF2, CF3, CF4, . . . ). Each set of B mode frame data is processed to form a B mode image by a B mode processor 52."; Page 19, Lines 2-8: "In step 712 one or more B mode images are acquired and in step 714 one or more flow images are acquired. Steps 712 and 714 are repeated with an interleave sequence desired to acquire sufficient flow data for the desired precision of Doppler flow estimation; longer ensembles will result in greater precision.")
“periodically acquiring, by the ultrasound probe, a flow image frame between each of the plurality of series of B-mode frames;” (Agarwal: Page 16, Lines 12-17: "In the implementation of FIG. 6, frames of B mode data (B1, B2, B3, . . . ) are acquired in interleaved sequence with colorflow frame data (CF1, CF2, CF3, CF4, . . . ). Each set of B mode frame data is processed to form a B mode image by a B mode processor 52."; Page 19, Lines 2-8: "In step 712 one or more B mode images are acquired and in step 714 one or more flow images are acquired. Steps 712 and 714 are repeated with an interleave sequence desired to acquire sufficient flow data for the desired precision of Doppler flow estimation; longer ensembles will result in greater precision.")
“segmenting, by at least one processor of the ultrasound system, the flow image frame and a subsequent B-mode frame in a series of B-mode frames acquired immediately after the flow image frame to extract a vessel lumen region in each of the flow image frame and the subsequent B-mode frame;” (Agarwal: Page 16, Lines 28-33: “The B mode images produced by the B mode processor 52 are analyzed by neural network model 80 for artifacts, and the results of this analysis are coupled to a correlator 56, which also receives the colorflow information of the same image region from colorflow processor 54.”; Page 21, Lines 10-14: “Prior to the ultrasound exam, the neural network model is trained to identify blood vessels such as the carotid artery in ultrasound images, as indicated at 902 and described above.”; Page 21, Lines 24-30: “The user acquires a B mode image in step 908 and the ultrasound system automatically identifies a blood vessel in the image using the neural network model 80 as indicated at 910, and in step 912 the neural network model identifies haze or clutter in an identified blood vessel.”; Fig. 9; The spatial correlation in the step below is dependent on the segmentation of both the B-mode and colorflow images.)
“analyzing, by the at least one processor, a spatial correlation between the vessel lumen region in the flow image frame and the subsequent B-mode frame;” (Agarwal: Page 16, Line 34-Page 17, Line 1: “The function of correlator 56 is to see how well these two types of orthogonal information correlate throughout the region of the B mode image.”; Page 17, Lines 1-14: "This is illustrated by the table in FIG. 6a. For instance, if the neural network model has identified the image information of a pixel of the B mode image with a high degree of accuracy (e.g., a 100% confidence factor), and the colorflow processor has identified the image information of the spatially corresponding pixel in the colorflow image as complementary with the same accuracy, then the two are seen to be highly correlated. ")
“applying, by the at least one processor, clutter filtering to image pixels in the vessel lumen region of the subsequent B-mode frame to generate a clutter suppressed B- mode frame based on flow characteristics of corresponding image pixels in the flow image frame when the spatial correlation between the vessel lumen region in the flow image frame and the subsequent B-mode frame exceeds a threshold;” (Agarwal: Page 17, Lines 15-22: " For another example, the neural network model may find no tissue at a pixel location with high confidence, and the colorflow image may find blood flow at the same spatial pixel location. These two results correlate, and the pixel will be unchanged in the B mode image; a lumen of a blood vessel where blood is present is usually displayed in black."; Page 17, Lines 29-32: "The artifact filter uses this outcome of the correlation to remove the artifact from the B mode image, and the fully filtered image is then forwarded to the image processor 30 for display.")
“and presenting, at a display system of the ultrasound system, the clutter suppressed B- mode frame.” (Agarwal: Page 17, Lines 29-32: "The artifact filter uses this outcome of the correlation to remove the artifact from the B mode image, and the fully filtered image is then forwarded to the image processor 30 for display.")

Regarding claim 3, Agarwal teaches “the method of claim 1”
“wherein the flow image frame is one of a color flow image frame or a vector flow image frame.” (Agarwal: Page 16, Lines 12-17: "In the implementation of FIG. 6, frames of B mode data (B1, B2, B3, . . . ) are acquired in interleaved sequence with colorflow frame data (CF1, CF2, CF3, CF4, . . . ). Each set of B mode frame data is processed to form a B mode image by a B mode processor 52.")

Regarding claim 4, Agarwal teaches “the method of claim 1”
“wherein the vessel lumen region is a lumen region of a carotid artery.” (Agarwal: Page 9, Lines 14-18: " In a constructed implementation of the present invention, the neural net model was trained to identify haze artifacts in ultrasound images of the carotid artery using orthogonal information.")

Regarding claim 5, Agarwal teaches “the method of claim 1”
“comprising presenting, at the display system, the subsequent B-mode frame in a series of B-mode frames acquired immediately after the flow image frame without the applying the clutter filtering when the spatial correlation between the vessel lumen region in the flow image frame and the subsequent B-mode frame does not exceed the threshold.” (Agarwal: Page 18, Lines 8-19: “For instance, as a result of these changes, the neural network model may identify artifacts in the B mode images with only an 80% degree of confidence, and blood flow may be detected with only a 10% degree of accuracy as shown at the bottom of the table in FIGURE 6a. The result of the comparison of the orthogonal data may be inconclusive, a low degree of correlation. With an inconclusive outcome, the decision may be to do nothing to the image as indicated by the~ arrows, and the image may thereby contain undeleted artifacts.”)

Regarding claim 6, Agarwal teaches “the method of claim 1”
“wherein the analyzing the spatial correlation generates a correlation coefficient, and wherein the threshold is a threshold correlation coefficient.” (Agarwal: Page 17, Lines 1-14: "This is illustrated by the table in FIG. 6a. For instance, if the neural network model has identified the image information of a pixel of the B mode image with a high degree of accuracy (e.g., a 100% confidence factor), and the colorflow processor has identified the image information of the spatially corresponding pixel in the colorflow image as complementary with the same accuracy, then the two are seen to be highly correlated.”; Page 18, Lines 14-19: The result of the comparison of the orthogonal data may be inconclusive, a low degree of correlation. With an inconclusive outcome, the decision may be to do nothing to the image as indicated by the~ arrows, and the image may thereby contain undeleted artifacts.”; A degree of correlation is drawn from the spatial correlation between pixels in each of the ultrasound images)

Regarding claim 7, Agarwal teaches “the method of claim 1”
“wherein the segmenting the flow image frame and the subsequent B-mode frame to extract the vessel lumen region is performed by the at least one processor executing artificial intelligence.” (Agarwal: Page 16, Lines 26-33: "The neural network model 80 in this implementation has been trained with B mode images to identify artifacts in such images. The B mode images produced by the B mode processor 52 are analyzed by neural network model 80 for artifacts, and the results of this analysis are coupled to a correlator 56, which also receives the colorflow information of the same image region from colorflow processor 54.";  Page 24, Lines 18-22: "Further, the software may be in the form of a collection of separate programs or modules such as a neural network model module, a program module within a larger program or a portion of a program module.")

Regarding claim 8, Agarwal teaches “the method of claim 1”
“wherein the applying the clutter filtering is smoothly applied by the at least one processor to each of the image pixels in the vessel lumen region of the subsequent B-mode frame based on an amount of flow defined by the flow characteristics of the corresponding image pixels in the flow image frame.” (Agarwal: Page 16, Lines 28-33: "The B mode images produced by the B mode processor 52 are analyzed by neural network model 80 for artifacts, and the results of this analysis are coupled to a correlator 56, which also receives the colorflow information of the same image region from colorflow processor 54."; Page 17, Lines 2-10: “For instance, if the neural network model has identified the image information of a pixel of the B mode image with a high degree of accuracy (e.g., a 100% confidence factor), and the colorflow processor has identified the image information of the spatially corresponding pixel in the colorflow image as complementary with the same accuracy, then the two are seen to be highly correlated.”; Page 17, Lines 26-32: “These two outcomes correlate, meaning that the artifact should be removed (Del.=delete) by the artifact filter 48. The artifact filter uses this outcome of the correlation to remove the artifact from the B mode image, and the fully filtered image is then forwarded to the image processor 30 for display.”; Pixels representative of flow characteristics of the colorflow images are used in the application of artifact filtering of the vessel region)

Regarding claim 9, Agarwal teaches “An ultrasound system comprising:” (Agarwal: Page 4, Lines 19-21: "FIG. 1 illustrates an ultrasound system configured in accordance with the principles of the present invention.")
“an ultrasound probe operable to: acquire a plurality of series of B-mode frames, each of the plurality of series of B-mode frames comprising a plurality of B-mode frames;” (Agarwal: See arguments and citations offered above in rejecting claim 1)
“and periodically acquire a flow image frame between each of the plurality of series of B-mode frames;” (Agarwal: See arguments and citations offered above in rejecting claim 1)
“at least one processor configured to: segment the flow image frame and a subsequent B-mode frame in a series of B-mode frames acquired immediately after the flow image frame to extract a vessel lumen region in each of the flow image frame and the subsequent B-mode frame;” (Agarwal: See arguments and citations offered above in rejecting claim 1)
“analyze a spatial correlation between the vessel lumen region in the flow image frame and the subsequent B-mode frame;” (Agarwal: See arguments and citations offered above in rejecting claim 1)
“and apply clutter filtering to image pixels in the vessel lumen region of the subsequent B-mode frame to generate a clutter suppressed B-mode frame based on flow characteristics of corresponding image pixels in the flow image frame when the spatial correlation between the vessel lumen region in the flow image frame and the subsequent B-mode frame exceeds a threshold;” (Agarwal: See arguments and citations offered above in rejecting claim 1)
“and a display system configured to present the clutter suppressed B-mode frame.” (Agarwal: See arguments and citations offered above in rejecting claim 1)

Regarding claim 11, Agarwal teaches “the system of claim 9”
“wherein the flow image frame is one of a color flow image frame or a vector flow image frame.” (Agarwal: See arguments and citations offered above in rejecting claim 3)

Regarding claim 12, Agarwal teaches “the system of claim 9”
“wherein the subsequent B-mode frame in a series of B- mode frames acquired immediately after the flow image frame is presented at the display system without the at least one processor applying the clutter filtering when the spatial correlation between the vessel lumen region in the flow image frame and the subsequent B-mode frame does not exceed the threshold.” (Agarwal: See arguments and citations offered above in rejecting claim 5)

Regarding claim 13, Agarwal teaches “the system of claim 9”
“wherein the at least one processor generates a correlation coefficient based on the spatial correlation analysis, and wherein the threshold is a threshold correlation coefficient.” (Agarwal: See arguments and citations offered above in rejecting claim 6)

Regarding claim 14, Agarwal teaches “the system of claim 9”
“wherein the at least one processor executes artificial intelligence to segment the flow image frame and the subsequent B-mode frame to extract the vessel lumen region.” (Agarwal: See arguments and citations offered above in rejecting claim 7)

Regarding claim 15, Agarwal teaches “the system of claim 9”
“wherein the at least one processor is configured to smoothly apply the clutter filtering to each of the image pixels in the vessel lumen region of the subsequent B-mode frame based on an amount of flow defined by the flow characteristics of the corresponding image pixels in the flow image frame.” (Agarwal: See arguments and citations offered above in rejecting claim 8)

Regarding claim 16, Agarwal teaches “A non-transitory computer readable medium having stored thereon, a computer program having at least one code section, the at least one code section being executable by a machine for causing an ultrasound system to perform steps comprising:” (Agarwal: Page 24, Lines 18-22: "The software may be in various forms such as system software or application software and which may be embodied as a tangible and non-transitory computer readable medium.")
“acquiring a plurality of series of B-mode frames, each of the plurality of series of B-mode frames comprising a plurality of B-mode frames;” (Agarwal: See arguments and citations offered above in rejecting claim 1)
“periodically acquiring a flow image frame between each of the plurality of series of B-mode frames;” (Agarwal: See arguments and citations offered above in rejecting claim 1)
“segmenting the flow image frame and a subsequent B-mode frame in a series of B-mode frames acquired immediately after the flow image frame to extract a vessel lumen region in each of the flow image frame and the subsequent B-mode frame;” (Agarwal: See arguments and citations offered above in rejecting claim 1)
“analyzing a spatial correlation between the vessel lumen region in the flow image frame and the subsequent B-mode frame;” (Agarwal: See arguments and citations offered above in rejecting claim 1)
“applying clutter filtering to image pixels in the vessel lumen region of the subsequent B-mode frame to generate a clutter suppressed B-mode frame based on flow characteristics of corresponding image pixels in the flow image frame when the spatial correlation between the vessel lumen region in the flow image frame and the subsequent B-mode frame exceeds a threshold;” (Agarwal: See arguments and citations offered above in rejecting claim 1)
“and presenting the clutter suppressed B-mode frame at a display system of the ultrasound system.” (Agarwal: See arguments and citations offered above in rejecting claim 1)

Regarding claim 18, Agarwal teaches “the non-transitory computer readable medium of claim 16”
“comprising presenting the subsequent B-mode frame in a series of B-mode frames acquired immediately after the flow image frame at the display system without the applying the clutter filtering when the spatial correlation between the vessel lumen region in the flow image frame and the subsequent B-mode frame does not exceed the threshold.” (Agarwal: See arguments and citations offered above in rejecting claim 5)

Regarding claim 19, Agarwal teaches “the non-transitory computer readable medium of claim 16”
“wherein the segmenting the flow image frame and the subsequent B-mode frame to extract the vessel lumen region is performed by artificial intelligence.” (Agarwal: See arguments and citations offered above in rejecting claim 7)

Regarding claim 20, Agarwal teaches “the non-transitory computer readable medium of claim 16”
“wherein the applying the clutter filtering is smoothly applied to each of the image pixels in the vessel lumen region of the subsequent B-mode frame based on an amount of flow defined by the flow characteristics of the corresponding image pixels in the flow image frame.” (Agarwal: See arguments and citations offered above in rejecting claim 8)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (WO 2019/034436 A1 hereinafter “Agarwal”) in view of Samset, Eigil (US 2017/0112473 A1 hereinafter “Samset”).
Regarding claim 2, Agarwal teaches “the method of claim 1” but does not expressly disclose:
“wherein the flow image frame is a B-flow image frame.” 
Samset teaches: “wherein the flow image frame is a B-flow image frame.” (Samset: Para. 001: “Embodiments described herein generally relate to segmenting structure in medical images, and more particularly to segmenting a region of interest based on a B-mode ultrasound image and a B-flow ultrasound image.”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the clutter suppression method of Agarwal such that B-flow ultrasound images were used in place of the generic “colorflow images” of Agarwal, as taught by Samset.
The suggestion/motivation for doing so would have been to enhance blood flow visualization and have flow data available to compare to the B-mode ultrasound images.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Agarwal with Samset to obtain the invention as specified in claim 2.

Regarding claim 10, Agarwal teaches “the system of claim 9”
“wherein the flow image frame is a B-flow image frame.” (Agarwal in view of Samset: See arguments and citations offered above in rejecting claim 2)

Regarding claim 17, Agarwal teaches “the non-transitory computer readable medium of claim 16”
“wherein the flow image frame is a B-flow image frame.” (Agarwal in view of Samset: See arguments and citations offered above in rejecting claim 2)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYCHAL J GIBBENS whose telephone number is (571)272-5553. The examiner can normally be reached Monday - Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MYCHAL J GIBBENS/Examiner, Art Unit 2662

/SUMATI LEFKOWITZ/Supervisory Patent Examiner, Art Unit 2662                                                                                                                                                                                                        


/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662